UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4946


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GARY LEE KING, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     G. Ross Anderson, Jr., Senior
District Judge. (8:13-cr-00361-GRA-2)


Submitted:   May 22, 2014                     Decided:   May 29, 2014


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elizabeth Anne Franklin-Best, BLUME NORRIS & FRANKLIN-BEST, LLC,
Columbia, South Carolina, for Appellant.     William N. Nettles,
United States Attorney, Max B. Cauthen, III, Assistant United
States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gary      Lee   King,    Jr.,       pled   guilty,        without     a    plea

agreement,      to    possession    of     a    firearm       and   ammunition        by   a

convicted felon, in violation of 18 U.S.C. § 922(g)(1) (2012).

The district court sentenced King to the Guidelines sentence of

120   months’     imprisonment.           On    appeal,    King       argues    that   the

district court abused its discretion by denying his motion for a

downward     variance.        Specifically,            King     contends       that    his

sentence is procedurally unreasonable because the district court

provided     no      indication    that    it     considered        his   nonfrivolous

argument that incarceration will be more difficult for him than

for other prisoners because he is an amputee.                          King also avers

that his sentence is substantively unreasonable.                           Finding no

reversible error, we affirm.

            We review a sentence for procedural and substantive

reasonableness under a deferential abuse of discretion standard.

Gall v. United States, 552 U.S. 38, 51 (2007).                          In determining

procedural      reasonableness,      we        consider,      among    other    factors,

whether the district court adequately analyzed the 18 U.S.C.

§ 3553(a) (2012) factors and sufficiently explained the selected

sentence.    Id.

            In explaining its sentence, the district court is not

required     to      “robotically     tick        through      §      3553(a)’s       every

subsection,       particularly      when        imposing       a    within-Guidelines

                                            2
sentence.”        United States v. Powell, 650 F.3d 388, 395 (4th Cir.

2011) (internal quotation marks omitted).                            However, “[w]here the

defendant         or   prosecutor        presents          nonfrivolous                reasons      for

imposing      a    different      sentence          than       that    set        forth       in    the

advisory Guidelines, a district judge should address the party’s

arguments     and      explain    why     he     has      rejected         those        arguments.”

United   States        v.   Carter,      564 F.3d 325,      328        (4th    Cir.       2009)

(internal     quotation         marks    omitted).              Such       an    explanation         is

necessary to “promote the perception of fair sentencing” and to

permit “meaningful appellate review.”                      Gall, 552 U.S. at 50.

              It may be possible, however, for an appellate court to

evaluate      from     “[t]he     context       surrounding            a    district          court’s

explanation        .   .    .    both     whether         the     court          considered         the

§ 3553(a)     factors       and       whether       it   did    so     properly.”              United

States   v.       Montes-Pineda,        445 F.3d 375,     381       (4th       Cir.    2006).

Where the record clearly reveals that the court considered the

parties’      arguments         and     relevant         evidence          and     the     case      is

“conceptually simple,” the law does not require the court “to

write more extensively.”                Rita v. United States, 551 U.S. 338,

359 (2007).

              Although       King       correctly         notes        that        the     district

court’s explanation is devoid of any reference to his argument

regarding      the     difficulty        of     imprisonment           for        amputees,         the

record provides enough context for this court to confidently

                                                3
conclude that the district court considered King’s argument.                                In

any    event,    the    court    analyzed         the     § 3553(a)      factors     before

imposing sentence and we can find no indication in the record

that the court would have imposed a different sentence had it

more    explicitly        considered         King’s        argument          regarding     the

difficulty of imprisonment for amputees.                         See United States v.

Lynn, 592 F.3d 572, 576, 585 (4th Cir. 2010) (recognizing that

an error is harmless if “it did not have a substantial and

injurious effect or influence on the result” (internal quotation

marks omitted)).

            Having found no significant procedural error, we next

consider    the     substantive        reasonableness            of    King’s     sentence,

“tak[ing]       into   account       the     totality       of    the    circumstances.”

Gall, 552 U.S. at 51.             We apply a presumption on appeal that

King’s Guidelines sentence is substantively reasonable.                              United

States v. Yooho Weon, 722 F.3d 583, 590 (4th Cir. 2013).                             Such a

presumption may rebutted only by a showing “that the sentence is

unreasonable       when      measured       against       the    §    3553(a)     factors.”

Montes-Pineda, 445 F.3d     at     379       (internal       quotation        marks

omitted).

            We    conclude      that       King     has    failed       to    make   such    a

showing.    Far from ignoring King’s special needs when imposing

sentence, the court honored counsel’s request to house King in a

medical facility.

                                              4
           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     5